Title: From George Washington to Major General Alexander McDougall, 21 December 1776
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Bucks County [Pa.] 21st Decr 1776

I am this Evening favoured with yours of the 19th from Chatham. I not only approve of the disposition you made of the three Regiments under Colo. Vose, because I think it was a very judicious one, but I had, previous to the Receit of your Letter, determined upon exactly the same plan, and had sent Orders to Colo. Vose to halt at Morris Town, that he might afford protection to the well affected in that Neighbourhood, and give Spirits to the Militia. If you find your health such, that you cannot take an active part where you are, or stay there without further prejudice to yourself, I would have you return to Peekskill and there in conjunction with Genl Geo. Clinton take charge of that department, as I have ordered Genl Heath to join me, with as many of the Connecticut and Massachusets Militia as can be spared.
I think with you, that tho’ your State of Health may require a Resignation, that this is not a proper time to make it; our Enemies would probably attribute it to the late unfavorable Aspect of our Affairs, and therefore I would advise you to try whether a little Rest might not contribute to the Cure of a Disorder which is generally brought on by Colds and Fatigue. I am Dear Sir Your most obt Servt

Go: Washington

